NUMBER 13-17-00702-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                          IN RE STATE FARM LLOYDS


                       On Petition for Writ of Mandamus.


                                      ORDER
             Before Justice Rodriguez, Longoria, and Hinojosa
                             Order Per Curiam

      Relator State Farm Lloyds filed a petition for writ of mandamus in the above cause

on December 20, 2017. Through this original proceeding, relator contends that the trial

court abused its discretion by reinstating the underlying case after its plenary power

expired. The Court requests that the real party in interest, Guadalupe Ozuna, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.
                                  PER CURIAM

Delivered and filed the
21st day of December, 2017.




                              2